Citation Nr: 1219718	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities (upper extremity disability), to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:   Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from May 1961 to August 1962 and from October 1962 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in March 2011.  The Board finds that there has been substantial compliance with the March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).    

The Board notes that the previous decision in March 2011 considered entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  Subsequently, a March 2012 rating decision granted service connection for peripheral neuropathy of the lower extremities.  As the March 2012 rating decision constitutes a full grant of the benefit sought with respect to service connection for peripheral neuropathy of the lower extremities, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have peripheral neuropathy of the upper extremities and does not have a upper extremity problem related to service at this time.   





CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110 , 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for a current disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be presumed for certain diseases, including peripheral neuropathy, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101 , 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2011).

In addition to the regulations cited above, service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

The Board notes that 38 C.F.R. § 3.310  was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b)  was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. 

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f)  (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

VA regulations provide that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 53,202. 

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R.  § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See 68 Fed. Reg. 27,630  -27,641 (May 20,2003). 

The Veteran served in Vietnam during the Vietnam War; therefore his exposure to herbicides is presumed.  

A claimant is not precluded from establishing service connection for a disease claimed to be related to herbicide exposure on a direct basis under § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir. 1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran had active duty service from May 1961 to August 1962 and from October 1962 to February 1974.  Service treatment records do not show any complaints or findings of peripheral neuropathy.   

Nor is there evidence that peripheral neuropathy was diagnosed within one year of separation from service.  Accordingly, service connection for peripheral neuropathy may not be presumed.  

In May 2004, the Veteran had a VA examination for diabetes mellitus.  The examination report noted a diagnosis of peripheral neuropathy, both lower extremities, secondary to extensive burns and or heavy tobacco abuse, not likely related to type 2 diabetes mellitus.  The examiner commented that the peripheral neuropathy the veteran has experienced has existed since 2000, prior to the diagnosis of type 2 diabetes.  The peripheral neuropathy also occurred after the extensive burn injuries and basically has remained unchanged.  

A July 2004 rating decision granted service connection for diabetes mellitus associated with herbicide exposure.  

In December 2004, the Veteran had a VA examination of the peripheral nerves.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported a history of peripheral neuropathy of the hands and feet since 2000.  He did not currently take any treatment for peripheral neuropathy.  The symptoms consisted of numb sensation to the hands and feet.  He did not have any weakness in the hands or the feet or any loss of function in the hands and the feet.  The specific nerves involved were the peripheral nerves of the hands and the feet.  

Upon physical examination, the Veteran had decreased sensation to the hands and the feet.  The Veteran had normal vibratory sensation to the hands and decreased vibratory sensation to the feet.  Position sense to the fingers and toes was normal.  The joints were not affected.  He was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive movement.  Tinel's sign was negative.  Phalen's test was negative.  Medial nerve compression test was negative.  

The examiner diagnosed peripheral neuropathy of the hands and the feet.  The examiner opined that peripheral neuropathy of the hands and the feet is not related to his service-connected diabetes mellitus, providing evidence against this claim.  

The examiner's rationale was that the Veteran developed peripheral neuropathy of the hands and the feet after an extensive burn injury in 2000.  He was not diagnosed with type 2 diabetes until February 2004.  Furthermore, peripheral neuropathy secondary to type 2 diabetes is seen in individuals who have had type 2 diabetes for an extended period of time and also is concurrently seen with renal failure and diabetic retinopathy.  The examiner stated that the Veteran does not have renal failure and does not have diabetic retinopathy.  It was noted that the Veteran had a recent eye examination which did not show any diabetic changes to the eyes.  Therefore, the examiner stated that the only conclusion is that type 2 diabetes is not the cause of his peripheral neuropathy since he had peripheral neuropathy since he was ever diagnosed with type 2 diabetes.  The examiner stated that the peripheral neuropathy is most likely related to the extensive burn injury that the Veteran suffered in 2000, providing highly probatative evidence against this claim.   

In August 2007, the Veteran had a VA examination for diabetes.  The examiner noted a past medical history of peripheral neuropathy of the bilateral lower extremities secondary to extensive burns.  

Neurological examination showed decreased sensation to the left arm and both lower extremities from the waist down.  The examiner noted that the Veteran had normal 10-gram monofilament sensation vibration to the right hand.  Tinel's sign was negative.  Cranial nerves II  through XII were intact.  Deep tendon reflexes, biceps, triceps, and knee reflexes were 2+.  Ankle reflex were absent bilaterally.  

Examination of the extremities showed decreased vibratory sensation and 10 gram monofilament sensation to the lower extremities from the waist down and to the left arm.  He had normal 10 gram monofilament sensation to the right hand and normal vibratory sensation to the right hand.  He had absent position sense to the toes and normal position sense to the fingers.  The examiner diagnosed peripheral neuropathy of the bilateral lower extremities secondary to extensive burn.  The examiner also diagnosed status post cerebral vascular accident (CVA) with a residual of left-sided weakness. 

The examiner opined that the Veteran's peripheral neuropathy of both lower extremities and the Veteran's weakness to the left upper extremity is not caused by or a result of type 2 diabetes mellitus.  The examiner's rationale was that the Veteran had a stroke which left him with some residual left-sided weakness which predates his type 2 diabetes mellitus.  The examiner noted that the Veteran also had extensive burn of both lower extremities and the back which causes peripheral neuropathy, providing more highly probative evidence against this claim.  

A report of VA examination dated in November 2008 reflects that the Veteran reported peripheral neuropathy of the lower extremities.  The examination did not include any complaints or findings of peripheral neuropathy of the upper extremities.  

Upon physical examination of the extremities, the examiner noted normal color and temperature of the upper extremities.  There were no trophic changes or ulcers of the upper extremities.  The examiner diagnosed peripheral neuropathy of both lower extremities.  

Vascular surgery notes dated in February 2008 noted an assessment of mild peripheral arterial disease but did not note any findings regarding the upper extremities.  

In May 2011, the Veteran had a VA examination of the peripheral nerves.  The VA examiner indicated that the claims file was reviewed.  Regarding peripheral neuropathy, the Veteran reported that the Veteran had never had any EMG nerve conduction velocity study.  The Veteran gave a history of having an extensive burn to his back.  His wife reported that the burn resulted in the Veteran requiring mechanical ventilation and was comatose for approximately four weeks.  He went through an extensive rehabilitation, and the Veteran reported that he had since had numbness and tingling in both of his legs.  

The Veteran reported that he had numbness and tingling involving both arms and both legs.  The Veteran reported that he had been told that he had "peripheral neuropathy" but had not ever had a test to confirm this diagnosis.  He was unsure of precipitating or aggravating factors and stated that the numbness and tingling occurs all of the time day and night.  He had only been prescribed hydrocodone 10 mg/ acetaminophen 500 mg and instructed to use one tablet every four hours for his chronic pain in the upper and lower extremities relating to his peripheral neuropathy.  

The examination report noted that the Veteran was sent for an EMG nerve conduction velocity study in May 2011.  The impression from the study was an abnormal nerve conduction study showing severe acquired axonal and demyelenating neuropathy affecting all nerves in the lower extremities, most probably due to diabetes mellitus.  The nerves in the upper extremities were normal.  

The report of the EMG study dated in May 2011is of record.  The report shows that the Veteran complained of a long history of numbness and tingling in the upper and lower extremities.  The examiner noted that findings of the basic neurology examination were essentially normal but with some diminished sensation in both the upper and lower extremities to pinprick with 5.07 monofilament fiber.  The nerve conduction study indicated that the nerves in the upper extremities were normal.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities, notwithstanding indicates of this problem cited above.  In this regard, current EMG studies indicate that the nerves in the upper extremities are normal.  While a 2004 VA examination noted a diagnosis of peripheral neuropathy, the Board notes that the diagnosis was based upon the history reported by the Veteran.  A physician's mere recording of history as reported by a patient without adding his/her assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion, as the diagnosis or opinion is no better than the information relied on.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The 2004 VA medical opinion did not include any clinical findings of peripheral neuropathy of the upper extremities and thus does not constitute a valid diagnosis of this disability. 

The Board notes that there are no other medical records indicating a diagnosis of peripheral neuropathy of the upper extremities, and now significant evidence against such a finding, back by objective testing.  The VA outpatient records in evidence do not reflect diagnoses of peripheral neuropathy of the upper extremities.  VA examinations in 2007, 2008 and 2011 do not show diagnoses of peripheral neuropathy of the upper extremities.  While the Veteran currently clearly has a problems with his upper extrremities, these problems have been clearly associated with his post-service injury, not service. 

In determining whether a current diagnosis has been shown, the Board has also considered the Veteran's statements.  The Board recognizes that lay testimony is competent to establish the presence of observable symptomatology and may form the basis for a service connection finding.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran is competent to report his observable symptoms, such as numbness and tingling in his arms.  

The issue in this case requires medical expertise; in such cases, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay statements do not constitute competent evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  The Veteran's statements regarding symptoms of peripheral neuropathy of the upper extremities are not competent to establish a diagnosis of peripheral neuropathy, as a layperson is not competent to identify the condition.  Simply stated, the Veteran does not have the medical expertise to find that his symptoms are the result of his diabetes, and not the result of the post-service injury. 

Therefore, in the absence of a diagnosis of a current disability, there can be no valid claim in this regard.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). Under these circumstances, the Veteran has not met the regulatory requirements to establish service connection for peripheral neuropathy of the upper extremities, and service connection must be denied.  As there is a preponderance of the evidence against the claim for service connection for peripheral neuropathy of the upper extremities, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA's Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).

In this case, the RO provided the Veteran with VCAA notice by letter dated in July 2007.  This letter addressed all of the elements of direct and secondary service connection and informed the Veteran of VA's respective duties for obtaining evidence. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R.  § 3.159(c)(4) .

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded several VA medical examinations. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


